DETAILED ACTION
This Office Action is in response to the Election filed March 23, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 6, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Korea on October 25, 2017 and July 9, 2018. It is noted, however, that applicant has not filed a certified copy of the Korea applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “universal joints”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apkarian (USPub 2010/0224723).
Apkarian teaches a posture control device for a robot (110) comprising: 10a thruster (120) configured to generate a propulsive force for supporting or hauling a load of a robot part (112); and a rotation mechanism installed between the robot part and the thruster so as to enable the robot part to rotate with respect to the thruster, or the thruster to rotate with respect to the robot part, 15wherein the rotation mechanism comprises rotation driving units that rotate the robot part or the thruster about at least two axes of rotation that form a right angle with respect to each other, the rotation driving units comprises a first rotation driving unit (138) having a first axis of rotation that forms a right angle with respect to an axis of the thruster, a second rotation driving 20unit (134) having a second axis of rotation that forms a right angle with respect to each of the axis of the thruster and the first axis of rotation, and a third rotation driving unit (122) having a third axis of rotation parallel to the axis of the thruster, 21the rotation mechanism comprises a thruster coupling unit (128) coupled to the thruster and a frame (126) coupled with the robot part to be rotatable about the first axis of rotation (corresponding to shaft 138), the thruster coupling unit and the frame are coupled to each other to be rotatable about the second axis (corresponding to 134) of rotation by the second rotation driving unit, and 5the thruster coupling unit (122) comprises a fixing part (motor shaft of 122) fixed and coupled to the thruster (120) and a rotation part (motor housing of 122) located outside the fixing part and coupled to the fixing part to be rotatable about the third axis of rotation.

 With respect to claim 13, Apkarian teaches the first rotation driving unit comprises a 15motor having a main body fixedly installed on the robot part and a rotating shaft fixedly installed on the frame and generates a rotational force so that the robot part is rotated with respect to the frame or the frame is rotated with respect to the robot part about the first axis of rotation by the rotational force of the motor.  
With respect to claim 15, Apkarian teaches a robot (remote aerial vehicle) comprising parts having the posture control device. 
 	With respect to claim 17, Apkarian teaches a robot (remote aerial vehicle) comprising a first part (such as 126) and a second part (such as 128) having the posture control device 5, wherein the first part and the second part are connected to each other so as to realize a relative motion with respect to each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apkarian (USPub 2010/0224723) in view of Storaasli (USP 5,875,685).
Apkarian teaches a posture control device for a robot (110), as described above, but does not teach the motor (138) of the first rotation driving unit installed to be rotatable about the second axis of rotation (correspond to 134).  However, positioning a motor as claimed was known in the art.  For example, Storaasli teaches a mechanism comprises rotation driving units that rotate a first part (12) with respect to a second part (14,16) about at least two axes of rotation (Axis 1, Axis 2) that form a right angle with respect to each other, a first rotation driving unit having a first motor (m1) that is rotatable about a second axis of rotation (Axis 2), the first motor (m1) having a gear arrangement (B1) configured to pivot the first part about the first axis of rotation (Axis 1).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to replace the rotation drive units of Apkarian with the rotation drive units of Storaasli, motivation being to provide drive units having a predetermined driving force to control the position of the thruster with respect to the robot part. 
    With respect to claim 2, Apkarian teaches the second rotation driving unit comprises: a motor that is fixedly installed on the thruster coupling unit and generates a rotational force; and a driving unit body having one end fixed and coupled to the frame and the other end 10coupled to a rotating shaft of the motor so that the frame is rotated with respect to the thruster coupling unit or the thruster coupling unit is rotated with respect to the frame about the second axis of rotation.

 	With respect to claim 16, Apkarian teaches a robot (remote aerial vehicle) comprising a first part (such as 126) and a second part (such as 128) having the posture control device 5, wherein the first part and the second part are connected to each other so as to realize a relative motion with respect to each other.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apkarian (USPub 2010/0224723), as applied to claim 7 above, and further in view of Takebayashi et al. (USP 4,634,300).
Apkarian does not teach a rail is formed on an outer surface of the fixing part; and a roller that is moved by rolling along the rail of the fixing part is provided on an inner 15surface of the rotation part.  Takebayashi teaches the known technique of providing a rolling bearing between two relatively rotating components, wherein a roller (28) rolling along the rail (22a).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claim device to provide the motor of Apkarian with a rolling bearing between the housing and the shaft, as taught by Takebayashi, motivation being to reduce friction between the components.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apkarian (USPub 2010/0224723), as applied to claim 7 above.
Apkarian teaches the first rotation driving unit comprises a 15motor (138) having a main body fixedly installed on the robot part (112) and a rotating shaft fixedly installed .

Allowable Subject Matter
Claims 3, 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658